WILLIAMS, J.
The question involved in this appeal is whether a positive averment of facts, of which it is apparent the deponent, from his situation, could have had no general knowledge, is sufficient proof of such facts to authorize the granting of 'an attachment. The affidavit was made July 15, 1896, by the plaintiff, who was the assignee of the claim in suit, and showed that, for eight months last before the making of the affidavit, he had been, and still was, a resident of New York City; that the defendant was a corporation in Illinois, and had its principal place of business in Chicago; that previous to May 14, 1896, at the city of Chicago, the New York Standard Watch Company, a New York corporation, through its agent, sold to defendant, at its request, certain goods, wares, and merchandise, and delivered the same, on May *711lá, 1896, to defendant, at Jersey City; that the goods were sold at the agreed and reasonable price of $214, which the defendant promised to pay; that no part of the purchase price had been paid, although demanded; and that, previous to the commencement of the action, the claim for such purchase price had been duly assigned, for value, to the plaintiff. No statement was made in the affidavit that the plaintiff had personal knowledge of these facts, and no circumstances were stated tending to show that he had any such personal knowledge. It was not stated that, before the assignment of the claim, the plaintiff had had any relations with either of the corporations, or knew any officer or agent thereof, not («ven the agent of the New York corporation who made the alleged sale.
flic claim made by the appellant is that the implication arises, from the unqualified allegation of the facts, that the plaintiff had personal knowledge of such facts. This claim cannot be supported upon a review of the authorities. It has frequently been held in this state, and especially by the supreme court in the First department, that knowledge will not be presumed from a mere positive averment of the facts; but it must also appear from the affidavit «that such knowledge really existed, by a statement of circumstances from which the inference of knowledge can be fairly drawn. In Buhl v. Ball, 41 Hun, 61, it was held that an affidavit made by plaintiff’s agent was insufficient, which stated the facts in unqualified terms, when nothing appeared which enabled the court to see how the deponent knew or could have known such facts, or showed the relations between him and the plaintiff to be such as to raise the presumption, from the nature of the agency, that he might have personal knowledge of the facts. In McVicker v. Campanini (Sup.) 5 N. Y. Supp. 577, it was held that an affidavit made by a son of plaintiff, alleging facts of his own knowledge, but which did not show that the affiant, as agent or otherwise, personally conducted the business, and disclosed no facts or circumstances tending to show that he had any knowledge, was- insufficient. In Bank v. Barker (Sup.) 16 N. Y. Supp. 75, it was held that an affidavit made by plaintiff’s cashier, stating unqualifiedly that notes were forgeries, was not sufficient, in the absence of anything to show the deponent could have had any personal knowledge on the subject. In Crowns v. Vail, 51 Hun, 204, 4 N. Y. Supp. 324, it was held that the affidavit of one of the plaintiff’s attorneys, stating facts unqualifiedly, but not stating how he could have knowledge of such facts, was insufficient; that the true rule was that statements in affidavits would be presumed to have been made on personal knowledge, except where it appeared affirmatively or by fair inference that they could not have been, and were not, made on such knowledge. And where an affidavit in respect to a transaction of his client was made by one who was simply an attorney of record in an action, and, so far as appeared, was only the attorney for that action, the plain inference was that such attorney had no personal knowledge of the facts stated. In Kahle v. Muller, 57 Hun, 144,11 N. Y. Supp. 26, it was held that an affidavit made by an assign- or of the claim sued on, which stated the indebtedness unqualifiedly, *712but contained no allegation that he had personal knowledge thereof, or facts showing how he could have had such knowledge, was insufficient. In Bank v. Hall (1st Dept.) 60 Hun, 466,15 N. Y. Supp. 208, affirmed 129 N. Y. 663, 30 N. E. 65, it was held that an affidavit made by plaintiff’s attorney in New York, upon information furnished by its attorney in another state, it being apparent that neither attorney could have had any personal knowledge of the facts stated, was insufficient.
It is not disputed by appellant’s counsel that the rule was well settled, as we have stated it, prior to recent decision in this department in the cases of Ladenburg v. Bank, 5 App. Div. 220, 39 N. Y. Supp. 119, and Hanson v. Marcus, 8 App. Div. 318, 40 N. Y. Supp. 951. There was no design on the part of this court by that decision to change the rule, which had for so long a time, and by so many decisions in this department, become well settled. That case was decided upon its own peculiar facts, and is entirely in harmony with the rule theretofore existing. That action was brought upon bills of exchange made by the defendant in Newfoundland, and subsequently purchased by the plaintiff, and protested in London for nonacceptance, while the plaintiff who made the affidavit for the attachment was in New York City. It was claimed it appeared from the facts stated that the deponent could not have had personal knowledge of the making and protest of the bills, to which he testified unqualifiedly. It was held by the court that considering the date of the protest, December 10, 1894, and the time when the affidavit was made, May 20, 1895, there was no reason why the affiant might not, at the time he made the affidavit, have had in his possession the bills of exchange, and the notarial certificate of protest,, and the court would so' assume, and that, if he had them, he might properly depose upon knowledge. In the opinion of Mr. Justice Barrett, the rule laid down by Mr. Justice Van Brunt in Crowns v. Vail, above, was quoted, that “statements in affidavits will be presumed to have been made on personal knowledge, unless * * * it appears affirmatively or by- fair inference that they could not have been, and were not, on such knowledge.” The rule was thus stated in different language from that found in any of the other cases, and seemed "to imply that the presumption was in favor of the existence of personal knowledge, unless the contrary was shown; but that there was no intention to change the rule in that case is obvious from the language used by Mr. Justice Van Brunt, immediately following the statement of the rule, viz.:
“It seems to us that where an affidavit in respect to a transaction of his client is made hy one who is simply an attorney of record in an action, and who, so far as the record shows, is only his attorney for the action, the plain inference is that such attorney has not a personal knowledge of the facts as to which he affirms. It is not even asserted in the affidavit that the affiant is the attorney in fact of the plaintiff, or that he had been the attorney of record of the plaintiff in any previous action; and all that can be inferred from the affidavit is that the retainer to bring this action was the first relation that had ever existed between the plaintiff, and the affiant. Such an affidavit seems to be entirely insufficient, as the allegations must be presumed not to be within the knowledge of the attorney.’’
*713Whatever the language used by the learned justice in formulating the rule may have seemed to imply, therefore, the rule actually applied in the case was in accord with all the former decisions,— that, in the absence of evidence from which the inference could be drawn that personal knowledge existed, the presumption must be indulged that the affiant had no such knowledge, or, in the language of the latter part of the rule as stated, the fair- inference is that there could not have been, and was not, such personal knowledge. Clearly, the same rule was believed to exist, and was applied, in that case as was laid down in all the other cases. In the Ladenburg ('ase this same rule was recognized. In disposing of the facts in that case, Mr. Justice Barrett said:
“But the defendant' is in error in the belief that the affiant was shown not to have, in fact, such knowledge. Knowing such as the law requires in affidavits of the present description is not necessarily personal observation of the affiant plaintiff. That the bills of exchange were drawn in Newfoundland, and protested in London, while the affiant was in' New York, this is the sum and substance of defendant’s attack upon the affiant’s statement. The affidavit was made' May 20, 1895, and the last of the bills was protested December 10, 1894. It was therefore quite possible that the bills, with the documentary evidence of protest, were in the possession of the affiant plaintiff when he made his affidavit. In view of his assertion of knowledge, we must assume such to be the case, in the absence of evidence to the contrary. If he had these bills and notarial certificate of protest in his possession, his assertion of knowledge was not unfounded. There was knowledge, within the sense of the statute.”
It thus appears that the theory upon which this decision was made was that, from the facts stated in the affidavits, the court would assume, and the natural inference was, that the affiant had this documentary evidence. This inference was not to be drawn merely from the averment of a personal knowledge of affiant, but this together with other circumstances appearing in the affidavit. That case, we repeat, was decided upon its own peculiar facts. The rule should not be extended. In Hanson v. Marcus, above, the Ladenburg Case was cited and relied upon. But then, again, the decision rested upon facts which brought it within the rule established by all the cases to which we have referred. The affidavit showed that the affiant was the duly-authorized agent, manager, and attorney in fact of the plaintiff, and that all the business transacted between the plaintiff and the defendants about which the affiant testified was had with an agent, though it did not state the affiant was such agent. These statements were such as to fairly warrant an inference that the affiant had general knowledge of the facts which he averred of his own knowledge. There was in these cases no design to change the rule theretofore established in this department. The well-settled rule should not be changed. To "hold the affidavit sufficient in this case would be going far beyond the Ladenburg and Marcus Cases, and would be a dangerous precedent for the future. We think the better and safer rule is the •one heretofore uniformly adhered to in this department,—that the mere averment of facts as upon personal knowledge is not sufficient, unless circumstances are stated from which the inference can fairly be drawn that the affiant has personal knowledge of the facts which he avers.
*714Our conclusion, therefore, is that the order appealed from should be affirmed, with costs.
VAN BRUNT, P. J., and BARRETT and PATTERSON, JJ., concur.